               Case 1:19-cv-03027-SAG Document 1 Filed 10/16/19 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND


                                                          :
BARRETTE OUTDOOR LIVING, INC.,
                                                          :
7830 Freeway Circle
                                                          :
Middleburg Heights, Ohio 44130,
                                                          :
                                                          :
                                 Plaintiff,
                                                          :
                                                          : CIVIL ACTION No. __________
                  vs.
                                                          :
                                                          : JURY TRIAL DEMANDED
IRON WORLD MANUFACTURING, LLC,
                                                          :
9390 Davis Avenue
                                                          :
Laurel, Howard County, Maryland 20810,
                                                          :
                                                          :
                                 Defendant.
                                                          :

                                              COMPLAINT

          NOW COMES the plaintiff, Barrette Outdoor Living, Inc., and for its Complaint against

defendant Iron World Manufacturing, LLC, states as follows:

                              THE NATURE OF THE COMPLAINT

          1.      This is an action at law and in equity for patent infringement. In particular, the

Defendant has infringed one or more duly issued patents of the Plaintiff.

                                              THE PARTIES

          2.      Plaintiff Barrette Outdoor Living, Inc. (“Barrette”) is a corporation organized

under the laws of Ohio, with a principal place of business in Middleburg Heights, Ohio.

          3.      Upon information and belief, defendant Iron World Manufacturing, LLC (“Iron

World”) is a limited liability company organized under the laws of the State of Maryland and has

its principal place of business at 9390 Davis Avenue, Laurel, Maryland 20810.




DM2\10577198.1
               Case 1:19-cv-03027-SAG Document 1 Filed 10/16/19 Page 2 of 8



                                   JURISDICTION AND VENUE

          4.      This is an action for patent infringement. The patent claims arise under the patent

laws of the United States, including specifically 35 U.S.C. §281. This Court has subject matter

jurisdiction in this matter pursuant to 28 U.S.C. §§1331, 1338, and 35 U.S.C. §281 because this

action arises under the patent laws of the United States, 35 U.S.C. §1 et seq.

          5.      This Court has personal jurisdiction over defendant because it has its headquarters

in this district, specifically in Laurel, Maryland, and because defendant has engaged in

infringement of plaintiff’s patents in this district.

          6.      Venue is proper in the District of Maryland pursuant to 28 U.S.C. §1391(b)(2)

and/or 28 U.S.C. §1400(b) because a substantial part of the events giving rise to the claims

occurred in this judicial district, defendant is subject to personal jurisdiction in this district, and

infringement has occurred within this judicial district.

                                     FACTUAL ALLEGATIONS

          7.       Plaintiff is in the business of providing high-quality fencing and railing products,

including extruded metal fencing and railings, for both residential and commercial applications.

          8.       Plaintiff is the owner by assignment of duly issued United States Patent No.

8,413,965, United States Patent No. 8,413,332, and United States Patent No. 9,151,075

(sometimes hereinafter collectively referred to as “the Patents”).

          9.      The named inventors of these three patents have assigned them to Barrette and the

assignments have been duly recorded in the United States Patent and Trademark Office. Barrette

is, accordingly, the owner of record of these three patents.

          10.     Plaintiff’s U.S. Patent No. 8,413,965 (“the ´965 Patent”) is an apparatus patent

that discloses and claims a fencing/railing apparatus with a sliding pivotal connection between




DM2\10577198.1                                      2
             Case 1:19-cv-03027-SAG Document 1 Filed 10/16/19 Page 3 of 8



the pickets and the rails. A true and correct copy of the ´965 Patent is attached hereto as Exhibit

1.

          11.    Plaintiff’s U.S. Patent No. 8,413,332 (“the ´332 Patent”) is a method patent that

teaches and claims a method for manufacturing a fencing/railing assembly. A true and correct

copy of the ´332 Patent is attached hereto as Exhibit 2.

          12.    Plaintiff’s U.S. Patent No. 9,151,075 (“the ´075 Patent”) is an apparatus patent

that discloses and claims a fencing/railing apparatus with one or more connectors that provide a

pivotal connection to one or more respective pickets to permit a pivoting motion therebetween.

A true and correct copy of the ´075 Patent is attached hereto as Exhibit 3.

          13.    Plaintiff and defendant are business competitors.

          14.    Upon information and belief, defendant sells an infringing copy of the patented

fencing/railing and manufactures the same using an infringing manufacturing method. Such

fencing includes at least the product depicted in Exhibit 4.

          15.    Defendant has been and is currently making, using, offering for sale, selling,

and/or importing a fencing/railing that infringes the ´965 Patent and the ´075 Patent.

          16.    Upon information and belief, defendant has practiced, continues to practice, and

intends to continue to practice a method for manufacturing a fencing/railing that infringes the

´332 Patent.

          17.    Upon information and belief, defendant’s manufacturing method and

fencing/railing apparatus infringe one or more independent and dependent claims of the ´965,

´332, and/or ´075 Patents.




DM2\10577198.1                                    3
             Case 1:19-cv-03027-SAG Document 1 Filed 10/16/19 Page 4 of 8



          18.    On May 20, 2019, Barrette sent written notice to Iron World regarding its

infringement of the ´965, ´075, and ´332 Patents. A copy of that notice is attached hereto as

Exhibit 5. Defendant ignored Barrette’s May 20, 2019 letter.

          19.    On June 13, 2019, Barrette sent Iron World another notice, stating that Barrette

had received no response to the May 20, 2019 letter, enclosing a copy of that letter, and stating

that failure to comply with the demands set forth in the May 20 letter might result in legal action.

A copy of the June 13, 2019 letter is attached hereto as Exhibit 6.

          20.    Iron World ignored the June 13, 2019 letter.

          21.    A couple of weeks after the June 13, 2019 was sent, Barrette had a telephone

conversation with Iron World’s president, Richard Stellabuto. In that conversation, Mr.

Stellabuto asked for an additional two weeks to respond to the demand letters. Two weeks

passed without a response. Accordingly, Barrette called Mr. Stellabuto again and left a

voicemail message. The voicemail message also went unanswered. In short, Iron World has

never responded to Barrette’s demand letters.

          22.    Iron World is not authorized in any way to use the Patents owned by Barrette.

Defendant is without a license, express or implied, to practice the ´965, ´332, or ´075 Patents.

          23.    The aforementioned activities of Iron World have injured and threaten future

injury to Barrette. More specifically, on information and belief, Iron World’s activities have

caused Barrette to lose sales that it otherwise would have made but for the sales of defendant.

                                             COUNT I

                    Patent Infringement Under 35 U.S.C. § 271--´965 Patent

          24.    Barrette hereby incorporates by reference each of the foregoing allegations as if

set forth fully herein.




DM2\10577198.1                                    4
             Case 1:19-cv-03027-SAG Document 1 Filed 10/16/19 Page 5 of 8



          25.    Iron World has been and is currently making, using, offering for sale, selling,

and/or importing an apparatus, in particular, a fencing/railing, that infringes one or more claims

of the ´965 Patent.

          26.    Iron World’s conduct infringes one or more claims of the ´965 Patent, and Iron

World is in violation of 35 U.S.C. § 271 within this judicial district and elsewhere.

          27.    Iron World will continue to make, use, offer for sale, sell, and/or import its

infringing fencing/railing unless enjoined by this Court.

          28.    Iron World has been, and is, infringing, actively inducing infringement of, and/or

contributorily infringing the ´965 Patent.

          29.    Plaintiff is entitled to an injunction pursuant to 35 U.S.C. § 283 restraining Iron

World and its officers, agents, employees, and all persons acting in concert with them from

engaging in further patent infringement of Barrette’s ´965 Patent.

          30.    Iron World’s infringement is and has been deliberate, willful, and with full

knowledge of Plaintiff’s patent rights and, as a result, Barrette is entitled to treble damages

pursuant to 35 U.S.C. § 284.

          31.    This is an exceptional case within the meaning of 35 U.S.C. § 285, and the award

of appropriate attorneys’ fees to Barrette is justified.

                                              COUNT II

                      Patent Infringement Under 35 U.S.C. § 271--´332 Patent

          32.    Barrette hereby incorporates by reference each of the foregoing allegations as if

set forth fully herein.

          33.    Iron World has been and is currently making one or more fencing/railing products

using a method that infringes one or more claims of the ´332 Patent.




DM2\10577198.1                                     5
             Case 1:19-cv-03027-SAG Document 1 Filed 10/16/19 Page 6 of 8



          34.    Iron World’s conduct infringes one or more claims of the ´332 Patent, and Iron

World is in violation of 35 U.S.C. § 271 within this judicial district and elsewhere.

          35.    Iron World will continue to make products using the infringing method unless

enjoined by this Court.

          36.    Plaintiff is entitled to an injunction pursuant to 35 U.S.C. § 283 restraining Iron

World and its officers, agents, employees, and all persons acting in concert with them from

engaging in further patent infringement of Barrette’s ´332 Patent.

          37.    Iron World’s infringement is and has been deliberate, willful, and with full

knowledge of Plaintiff’s patent rights and, as a result, Barrette is entitled to treble damages

pursuant to 35 U.S.C. § 284.

          38.    This is an exceptional case within the meaning of 35 U.S.C. § 285, and the award

of appropriate attorneys’ fees to Barrette is justified.

                                             COUNT III

                      Patent Infringement Under 35 U.S.C. § 271--´075 Patent

          39.    Barrette hereby incorporates by reference each of the foregoing allegations as if

set forth fully herein.

          40.    Iron World has been and is currently making, using, offering for sale, selling,

and/or importing an apparatus, in particular, a fencing/railing, that infringes one or more claims

of the ´075 Patent.

          41.    Iron World’s conduct infringes one or more claims of the ´075 Patent, and Iron

World is in violation of 35 U.S.C. § 271 within this judicial district and elsewhere.

          42.    Iron World will continue to make, use, offer for sale, sell, and/or import its

infringing fencing/railing unless enjoined by this Court.




DM2\10577198.1                                     6
               Case 1:19-cv-03027-SAG Document 1 Filed 10/16/19 Page 7 of 8



          43.     Iron World has been, and is, infringing, actively inducing infringement of, and/or

contributorily infringing the ´075 Patent.

          44.     Plaintiff is entitled to an injunction pursuant to 35 U.S.C. § 283 restraining Iron

World and its officers, agents, employees, and all persons acting in concert with them from

engaging in further patent infringement of Barrette’s ´075 Patent.

          45.     Iron World’s infringement is and has been deliberate, willful, and with full

knowledge of Barrette’s patent rights and, as a result, Barrette is entitled to treble damages

pursuant to 35 U.S.C. § 284.

          46.     This is an exceptional case within the meaning of 35 U.S.C. § 285, and the award

of appropriate attorneys’ fees to Barrette is justified.

                      PRAYER FOR RELIEF / REQUEST FOR REMEDIES

          WHEREFORE, Barrette requests judgment on all counts in its favor and against Iron

World providing for the following relief:

          A.      That Barrette be granted an accounting;

          B.      That Barrette be awarded damages, including but not limited to compensatory

                  damages, lost profits, and/or a reasonable royalty, in an amount to be determined

                  at trial;

          C.      That the Court find this to be an exceptional case and award Barrette all of its

                  costs and reasonable attorney fees in respect thereto in accordance with 35 U.S.C.

                  §§ 284-285;

          D.      That a preliminary injunction and permanent injunction be entered enjoining Iron

                  World and all of its officers, agents, subsidiaries, successors, employees,

                  representatives, assigns, and all others acting in concert therewith, from making,




DM2\10577198.1                                      7
               Case 1:19-cv-03027-SAG Document 1 Filed 10/16/19 Page 8 of 8



                    using, selling, importing, or offering to sell any product that infringes any of the

                    claims of any of the Patents;

          E.        That Barrette be awarded such other and further relief as the Court shall deem just

                    and equitable under the circumstances.

                                             JURY DEMAND

          Plaintiff requests a trial by jury on all issues so triable.

 Dated:          October 16, 2019                     Respectfully submitted,


                                                      By:      /s/Justus Getty
                                                            Justus Getty (D. Md. Bar No. 14031)
                                                            JLGetty@duanemorris.com
                                                            DUANE MORRIS LLP
                                                            505 9TH Street, N.W., Suite 1000
                                                            Washington, DC 20004-2166
                                                            Tel:       202-776-7800
                                                            Fax:       202-776-7801

                                                            Of Counsel:
                                                            David J. Wolfsohn
                                                            DJWolfsohn@duanemorris.com
                                                            (pro hac vice admission pending)
                                                            Tyler R. Marandola
                                                            TMarandola@duanemorris.com
                                                            (pro hac vice admission pending)
                                                            DUANE MORRIS LLP
                                                            30 S. 17th Street
                                                            Philadelphia, PA 19103
                                                            Tel:       215-979-1000
                                                            Fax:       215-979-1020

                                                            Attorneys for Plaintiff Barrette Outdoor Living,
                                                            Inc.




DM2\10577198.1                                        8
